COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Melissa Bierwirth v. AH4R 1 TX, LLC

Appellate case number:   01-13-00459-CV

Trial court case number: 1027657

Trial court:             Co Civil Ct at Law No 2 of Harris County

         On September 23, 2013, appellant filed a Motion to Supplement the Record on Appeal.
The order is hereby GRANTED. The clerk of the trial court is hereby ORDERED to
supplement the record with appellant’s filing entitled “Defendants’ Motion to Abate Proceedings
Pending Outcome of Wrongful Foreclosure and Quiet Title Suit,” dated March 15, 2013, or
certify that the document does not exist, within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: /s/Harvey Brown
                    Acting individually    Acting for the Court


Date: September 24, 2013